t   Ao 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

                                           UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                      v.                                (For Offenses Committed On or After November 1, 1987)
                JAIRO GONZALEZ-GUERRERO (1)
                                                                           Case Number:         19CR0359-H

                                                                        Jose C. Rojo
                                                                        Defendant's Attorney
    REGISTRATION NO.                  73474-298
     D -
    The Defendant:

     IZI pleaded guilty to count(s)          1 of the Superseding Information.

     D     was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is ad,judged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
    Title & Section                        Nature of Offense                                                              Number(s)
     8 USC 1325                            IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                             1




           The defendant is sentenced as provided in pages 2 through              2            of this judgment.


     D     The defendant has been found not guilty on count(s)

     IZI Count(s) 1 of the felony Information                      is dismissed on the motion of the United States.


     IZI   Assessment of$10.00 waived.


     IZI   Fine waived             D Forfeiture pursuant to order filed                                               , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                         February 20. 2019


                                           FILED
                                             FEB 2 0 2019


                                                                                                                             19CR0359-H
•   AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

    DEFENDANT:                JAIRO GONZALEZ-GUERRERO (1)                                              Judgment - Page 2 of2
    CASE NUMBER:              19CR0359-H

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     59DAYS.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
                                                                   on
            D    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
            D    on or before
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                            RETURN

     I have executed this judgment as follows:

            Defendant delivered on


     at   ~~~~~~~~~~~~
                                               , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL



                                                                                                               19CR0359-H
